Filed 3/15/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 48







State of North Dakota, 		Plaintiff and Appellee



v.



Serenity Pack, a/k/a Serenity Weyrauch, 		Defendant and Appellant







Nos. 20110235-20110237







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable David W. Nelson, Judge.



AFFIRMED.



Per Curiam.



Nathan K. Madden, Assistant State’s Attorney, Williams County State’s Attorney Office, P.O. Box 2047, Williston, ND 58802, for plaintiff and appellee.  Submitted on brief.



Mark T. Blumer, P.O. Box 7340, Fargo, ND 58106, for defendant and appellant.  Submitted on brief.

State v. Pack

Nos. 20110235-20110237



Per Curiam.

[¶1]	
Serenity Pack, also known as Serenity Weyrauch, 
appealed from a criminal judgment entered after a jury found her guilty of possession of marijuana, possession of drug paraphernalia, and possession of the controlled substance psilocybin.  On appeal, Pack argues there is insufficient evidence to sustain the guilty verdicts.  We affirm under N.D.R.App.P. 35.1(a)(3).  

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner